PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

MYERS WOLIN, LLC
100 SOUTH JEFFERSON ROAD
SUITE 202
WHIPPANY, NJ 07981-1000



In re Application of:
ESPARZA, TLACAELEL
Serial No.: 16/704.258
Filed: DECEMBER 05, 2019
Atty Docket: SNHS 5903D
Title:  SYSTEMS AND METHODS FOR CAPTURING AND INTERPRETING AUDIO

::::::


NOTICE OF WITHDRAWAL FROM ISSUE
UNDER 37 CFR 1.313



The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

U.S. Patent and Trademark Office records reveal that the issue fee and the publication fee have not been paid.  If the issue fee and the publication fee have been submitted, the applicant may request a refund, or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fees Due, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Issue and Publication Fees Due.  If the application is abandoned, applicant may request either a refund or a credit to a specified Deposit Account.

The above-identified application is being forwarded to the examiner for prompt appropriate action.

Telephone inquiries should be directed to Elvin Enad, Supervisory Patent Examiner, at (571) 272- 1990.

/MINSUN O HARVEY/                                                                                                                                                                                                        _______________________
Minsun Harvey, Director
Technology Center 2800
Electrical Circuits & Systems
/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837